Order entered May 8, 1968, unanimously modified, on the law, to the extent of denying plaintiff’s motion for summary judgment against defendants and, as so modified, affirmed, without costs and without disbursements. The proof submitted by plaintiff discloses that the automobile owned by defendant husband was caused to move forward and strike the rear of plaintiff’s vehicle by the act of the codefendant in inadvertently hitting the accelerator with her foot. The proof is unclear, however, as to which defendant at the time was operating the vehicle. A triable issue is presented as to the negligence, if any, of defendants (cf. Feldman v. Lashine, 10 N Y 2d 964). Concur ■ — ■ Eager, J. P., Capozzoli, McGivern, Nunez and Bastow, JJ.